SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the appeal of the judgment of the District Court be and it hereby is DISMISSED for lack of jurisdiction.
Mark A. Scarselli and Craig Evert appeal from a judgment of the District Court for the Northern District of New York entered December 14, 2000, granting partial summary judgment and denying defendants’ claim of qualified immunity.
We have considered the arguments raised by defendants on the issue of qualified immunity and find them to be without merit.
Accordingly, we dismiss defendants’ appeal of qualified immunity for lack of jurisdiction, substantially for the reasons given in Judge Hurd’s memorandum and order of December 14, 2000. See Salim v. Proulx, 93 F.3d 86, 89 (2d Cir.1996).
For the reasons stated above, the appeal of the judgment of the District Court is DISMISSED for lack of jurisdiction.